       Case 2:20-cv-01410-JCJ Document 29 Filed 07/29/21 Page 1 of 25



                   IN THE UNITED STATES DISTRICT COURT
                FOR THE EASTERN DISTRICT OF PENNSYLVANIA



ANDREW SIMMS,                       :
                                    :    CIVIL ACTION
              Plaintiff             :
                                    :
      vs.                           :    NO. 20-CV-1410
                                    :
TAMMY FERGUSON, et. al.,            :
                                    :
              Defendants            :


                           MEMORANDUM AND ORDER


JOYNER, J.                                              July   28   , 2021


      This civil rights action is presently before this Court on

Motion of Defendants for Summary Judgment and/or Partial Summary

Judgment. 1    As explained in the pages which follow, the Motion

shall be granted in part.

                           History of the Case

      Plaintiff Andrew Simms is a Pennsylvania state prisoner who

is incarcerated at the State Correctional Institution ("SCI")

Phoenix in Collegeville, Montgomery County, Pennsylvania where

he is serving a sentence for attempted murder.            Plaintiff's

complaint alleges that on May 25, 2019, after being escorted



1 In their motion, Defendants acknowledge that Plaintiff’s excessive force
claims against Defendants Hunter and McLean present genuine issues of
material fact and thus at least as to these defendants, the motion seeks only
partial summary judgment.

                                        1
      Case 2:20-cv-01410-JCJ Document 29 Filed 07/29/21 Page 2 of 25



back to his cell on the Restricted Housing Unit following a

haircut, he was informed that his cell was to be subjected to a

search.   The cell was then searched by three of the Defendants -

Corrections Sergeant Hunter, and Corrections Officers Martinez

and McLean, during the course of which items were found which

the officers believed to be contraband.        Plaintiff, who had

remained handcuffed and had been standing outside the cell door,

was directed to come inside to identify the items found.

Plaintiff responded that the items were not contraband but were

just trash and he proceeded to put the items in the toilet.

(Compl., ¶s 27-28).    Plaintiff alleges that Defendant Hunter

then punched him in the face, climbed on him, "choked him using

a martial arts style neck lock," and told him "that he would

kill him and make it look like a suicide," while Defendants

McClean and Martinez first "body slammed" him and then

"proceeded to punch and kick him repeatedly in the back."

(Compl., ¶s 29-31). “Plaintiff was then escorted to the medical

unit where he was treated for injuries to his back, neck, mouth

as well as cuts to his wrist” which plaintiff contends “resulted

in permanent scars.”    (Compl., ¶ 34).

     According to the complaint, upon his return to his

cellblock, Plaintiff reported the abuse which he had suffered to

Lieutenant Estrada and requested that he be provided with

grievance forms.   In response, Defendant Hunter is alleged to

                                    2
        Case 2:20-cv-01410-JCJ Document 29 Filed 07/29/21 Page 3 of 25



have informed Plaintiff that “he knew how to fix a snitch,” and

had Plaintiff moved to a sensory deprivation cell 2, where he

ultimately remained until September 26, 2019. (Compl., ¶s 18,

35-36).    Some three days later, on May 28th, Plaintiff reported

the abuse and Hunter’s retaliation to the Unit Manager,

Defendant Andretta Golden but she refused to move him to a

different cell.     (Compl., ¶ 37).

      Plaintiff alleges still other incidents of retaliation

against him by Defendants, purportedly for his pursuit of

grievances against them.       These include: (1) being denied access

to shower facilities from May 27 – July 5, 2019; (2) being

denied access to and the opportunity to sign up for

yard/exercise time from May 31 – July 9, 2019; (3) having been

charged with a misconduct as the result of a June 7, 2019 search

of his property by Defendants Kayden, Mejias, Webster and Lahr

which allegedly turned up MDMA; and (4) the destruction of his

property, including legal documents and research, family

photographs and address book by Defendant Hunter on July 19,

2019.     (Compl., ¶s 38-40, 43, 45).      Plaintiff had a disciplinary

hearing before Hearing Examiner Defendant Joseph Yodis relative

to his misconduct charge for the contraband found in his


2  Plaintiff appears to define a sensory deprivation cell to mean a cell
which is “atypical of the average conditions in the RHU” since his “cell door
did not afford him a view of the clock or television and there was no natural
lighting, because the only outside window had been completely tinted in order
to prevent individuals from seeing in or out.” (Compl., ¶ 37).

                                      3
      Case 2:20-cv-01410-JCJ Document 29 Filed 07/29/21 Page 4 of 25



property on June 10, 2019, at the conclusion of which Plaintiff

was found guilty and sentenced to 30 more days of disciplinary

confinement.   (Compl., ¶ 44).

     Plaintiff initiated this action in the Court of Common

Pleas of Montgomery County Pennsylvania on February 6, 2020

alleging that, in taking the foregoing actions against him,

Defendants violated his constitutional rights under the 1st, 8th

and 14th Amendments to the U.S. Constitution and seeking redress

pursuant to 42 U.S.C. § 1983.      Defendants removed the case to

this Court on March 12, 2020.      Discovery has now concluded and

Defendants move for the entry of judgment in their favor as a

matter of law in accordance with Fed. R. Civ. P. 56.

       Standards for Ruling Upon Summary Judgment Motions

     The relevant principles to be applied in adjudicating

motions for summary judgment are articulated in Fed. R. Civ. P.

56(a), which reads:

     (a) Motion for Summary Judgment or Partial Summary
     Judgment. A party may move for summary judgment,
     identifying each claim or defense – or the part of each
     claim or defense – on which summary judgment is sought.
     The court shall grant summary judgment if the movant shows
     that there is no genuine dispute as to any material fact
     and the movant is entitled to judgment as a matter of law.
     The court should state on the record the reasons for
     granting or denying the motion.

     The standard for application of these principles is well

and firmly established. “Under that standard, summary judgment

is appropriate only if, construed in the light most favorable to

                                    4
        Case 2:20-cv-01410-JCJ Document 29 Filed 07/29/21 Page 5 of 25



the non-moving party, the record shows that there is no genuine

dispute of material fact and that the moving party is entitled

to judgment as a matter of law.”           Ali v. Woodbridge Township

School District, 957 F.3d 174, 179 (3d Cir. 2020).             “`All

justifiable inferences are to be drawn in the nonmovant’s favor’

but the ‘mere existence of some evidence in support of the

nonmovant is insufficient to deny a motion for summary judgment;

enough evidence must exist to enable a jury to reasonably find

for the nonmovant on the issue.’”           Wharton v. Danberg, 854 F.3d

234, 241 (3d Cir. 2017)(quoting Giles v. Kearney, 571 F.3d 318,

322 (3d Cir. 2009)).       “A fact is only material if it might

affect the outcome of the suit under the governing law.”               Ali,

957 F.3d at 180(citing Scheidemantle v. Slippery Rock Univ.

State Sys. Of Higher Educ., 470 F.3d 535, 538 (3d Cir. 2006)).

                               Discussion

      As outlined above, this is an action under 42 U.S.C. § 1983 3

for the alleged violation of a number of Plaintiff’s civil




3   Section 1983 provides as follows in relevant part:

       Every person who, under color of any statute, ordinance, regulation,
       custom or usage, of any State or Territory or the District of Columbia,
       subjects, or causes to be subjected, any citizen of the United States
       or any person within the jurisdiction thereof to the deprivation of any
       rights, privileges, or immunities secured by the Constitution and laws,
       shall be liable to the party injured in an action at law, suit in
       equity, or other proper proceeding for redress, except that in any
       action brought against a judicial officer for an act or omission taken
       in such officer’s judicial capacity, injunctive relief shall not be
       granted unless a declaratory decree was violated or declaratory relief
       was unavailable. …

                                       5
       Case 2:20-cv-01410-JCJ Document 29 Filed 07/29/21 Page 6 of 25



rights by the named defendants.        “To state a claim under § 1983,

a plaintiff must allege the violation of a right secured by the

Constitution and laws of the United States and must show that

the alleged deprivation was committed by a person acting under

color of state law.” West v. Atkins, 487 U.S. 42, 48, 108 S. Ct.

2250, 101 L. Ed.2d 40 (1988).        Although “Section 1983, of

course, is a statute, … it only provides a remedy and does not

itself create any substantive rights.”          Wilson v. Garcia, 471

U.S. 261, 278, 105 S. Ct. 1938, 1948, 85 L. Ed.2d 254 (1985).

Its essence is to “create[] a cause of action where there has

been injury, under color of state law, to the person or to the

constitutional or federal statutory rights which emanate from or

are guaranteed to the person.”        Id.


      At the outset, we shall grant the motion with regard to

Corrections Officer Miguel Martinez as, by Plaintiff’s own

acknowledgement during his deposition, he named the wrong

Martinez as a defendant. 4      Accordingly, summary judgment is

hereby entered in favor of Miguel Martinez as a matter of law

and he is dismissed from the case.



4  Indeed, Plaintiff stated at his April 13, 2021 deposition: “…I don’t think
it’s the Martinez that’s down there, I think I got the wrong name. I think
his name is actually Alex, I have to switch that.” (Pl’s 4/13/21 Dep., at p.
9, lines 8-11, a copy of which is attached to Defendants’ Motion for Summary
Judgment as Exhibit “A”). See also, Pl’s Dep., at pp. 28, 36. Plaintiff
never did move or otherwise make any effort to amend or correct this mistake
and given that the statute of limitations has now run, we conclude that
dismissal of this defendant is appropriate.

                                      6
      Case 2:20-cv-01410-JCJ Document 29 Filed 07/29/21 Page 7 of 25




     A.   Plaintiffs’ Official Capacity Claims

     Defendants first seek judgment on all of Plaintiff’s claims

against each of them in their official capacity for the reason

that such claims are barred by operation of the Eleventh

Amendment.   We agree.

     “The Eleventh Amendment prohibits the commencement or

prosecution of any suit against one of the United States by

citizens of another State or citizens or subjects of any foreign

State.”   Ex parte Young, 209 U.S. 123, 149, 28 S. Ct. 441, 52 L.

Ed. 714 (1908). By this language, the Eleventh Amendment bars

suits in federal courts by private parties against states, state

agencies, and state officials in their official capacities

absent consent by the state.      Floyd v. Attorney General of

Pennsylvania, No. 17-2823, 722 Fed. Appx. 112, 114, 2018 U.S.

App. LEXIS 442, 2018 WL 317266 (3d Cir. Jan. 8, 2018).          Hence,

“[a]s a general rule, ‘federal courts may not entertain a

private person’s suit against a State unless the State has

waived its immunity or Congress has permissibly abrogated it.’”

Delaware River Joint Toll Bridge Commission v. Secretary,

Pennsylvania Department of Labor & Industry, 985 F.3d 189, 193

(3d Cir. 2021)(quoting Waterfront Commission of N.Y. Harbor v.

Governor of N.J.¸ 961 F.3d 234, 238 (3d Cir. 2020) and Va. Off.



                                    7
      Case 2:20-cv-01410-JCJ Document 29 Filed 07/29/21 Page 8 of 25



For Prot. & Advoc. V. Stewart (VOPA), 563 U.S. 247, 254, 131 S.

Ct. 1632, 179 L. Ed.2d 675 (2011)).

     There is, however, an important exception under the

equitable powers of the federal courts pursuant to which a

plaintiff may bring a federal suit against state officials.              Id.

(citing Ex Parte Young, supra.)      Under this exception which was

first recognized in Ex Parte Young, the court must “conduct a

straightforward inquiry into whether the complaint alleges an

ongoing violation of federal law” and whether it “seeks relief

properly characterized as prospective.”        Id, 985 F.3d at 193-

194(quoting Verizon Md., Inc. v. Pub. Serv. Comm’n of Md., 535

U.S. 635, 645, 122 S. Ct. 1753, 152 L. Ed.2d 871 (2002)).              The

exception “is narrow: [i]t applies only to prospective relief,

does not permit judgments against state officers declaring that

they violated federal law in the past, and has no application in

suits against the States and their agencies, which are barred

regardless of the relief sought.” Puerto Rico Aqueduct & Sewer

Authority v. Metcalf & Eddy, Inc., 506 U.S. 139, 146, 113 S. Ct.

684, 688, 121 L. Ed.2d 605 (1993).       Indeed, under the Ex Parte

Young exception, suits for prospective relief such as those

seeking injunctions “are deemed to be against officials and not

the States or their agencies, which retain their immunity

against all suits in federal court.”       Id; Perez v. Ci, Civ. A.

No. 20-CV-4562, 2020 U.S. Dist. LEXIS 236198, n. 1, 2020 WL

                                    8
      Case 2:20-cv-01410-JCJ Document 29 Filed 07/29/21 Page 9 of 25



7384888 (E.D. Pa. Dec. 16, 2020)(“The Eleventh Amendment does

not bar claims for prospective relief against state officials,

provided the state is not the real party in interest, because

such claims are not treated as claims against the state.”).

     Here, the grounds underlying Plaintiffs’ claims against the

defendants is clearly not prospective in nature.         Although

Plaintiff does ask that he be awarded a preliminary and

permanent injunction ordering Defendants to cease their

retaliation against him and ordering an expungement of the

misconduct from his prison record, there is nothing in the

complaint or in the record that suggests that the alleged

retaliation is still ongoing or that it continued past June 2019

such that injunctive relief would be warranted.         In all other

respects, Plaintiff is seeking damages to compensate him for the

physical injuries and property destruction which he allegedly

sustained as a result of the defendants’ actions in May and June

of 2019.   As such, we find that Plaintiff’s claims against

Defendants in their official capacities are really claims

against the State and in the absence of any showing of a waiver

of immunity, the protections of the Eleventh Amendment remain.

For these reasons, judgment is entered in favor of Defendants on

Mr. Simms’ claims against them in their official capacities.




                                    9
     Case 2:20-cv-01410-JCJ Document 29 Filed 07/29/21 Page 10 of 25



    B.   First Amendment Retaliation Claims

     Defendants Darryl Bradley, Richard Kayden, Jose Mejias,

Matthew Lahr, Francis Webster and Joseph Yodis next seek the

entry of judgment in their favor on Plaintiff’s claims that they

retaliated against him for filing grievances in violation of his

rights under the First Amendment.       Again, the grounds for

Plaintiff’s First Amendment claims against these defendants are

the deprivation of his exercise/yard and shower privileges, his

placement in a so-called sensory deprivation cell, his receipt

of threats of harm and misconducts if he did not rescind his

grievances, and the refusal/failure to act on the grievances.

Plaintiff contends that Defendant Yodis retaliated against him

by finding him guilty of a misconduct and sentencing him to 30

days of disciplinary confinement.

     The First Amendment guarantees “the right of the people …

to petition the Government for a redress of grievances.”          U.S.

Const. Amend. 1.   The First Amendment of course, is applicable

to the States under the Due Process Clause of the Fourteenth

Amendment.   Eck v. Oley Valley School District, Civ. A. No. 19-

1873, 2019 U.S. Dist. LEXIS 137743 at *9, 2019 WL 3842399 (E.D.

Pa. Aug. 15, 2019)(citing Packingham v. North Carolina,          137 S.

Ct. 1730, 1733, 198 L. Ed.2d 273 (2017)). “The right to petition

that the First Amendment protects ‘extends to all departments of

the Government, including administrative agencies… and

                                   10
     Case 2:20-cv-01410-JCJ Document 29 Filed 07/29/21 Page 11 of 25



encompasses formal and informal complaints about matters of

public and private concern.”     Adams v. Ross Township, No. 2:20-

cv-00355, 2021 U.S. Dist. LEXIS 49320 at *12, 2021 WL 972520

(W.D. Pa. Mar. 16, 2021)(quoting Arnealt v. O’Toole, 513 Fed.

Appx. 195, 198, n.2 (3d Cir. 2013) and Cole v. Encapera, 2015

U.S. Dist. LEXIS 166396, 2015 WL 8528449, at *5 (W.D. Pa. Dec.

11, 2015)).   Indeed, “the law is settled that as a general

matter the First Amendment prohibits government officials from

subjecting an individual to retaliatory actions, including

criminal prosecutions, for speaking out.”       Hartman v. Moore, 547

U.S. 250, 256, 126 S. Ct. 1695, 1703, 164 L. Ed.2d 441 (2006).

     As with anyone else, retaliating against a prisoner for the

exercise of his constitutional rights is unconstitutional.

Bistrian v. Levy, 696 F.3d 352, 376 (3d Cir. 2012).         “To prevail

on a First Amendment retaliation claim under 42 U.S.C. § 1983, a

plaintiff must prove that (1) he engaged in ‘constitutionally

protected conduct,’ (2) the defendant engaged in ‘retaliatory

action sufficient to deter a person of ordinary firmness from

exercising his constitutional rights,’ and (3) ‘a causal link

existed between the constitutionally protected conduct and the

retaliatory action.’”    Baloga v. Pittston Area School District,

927 F.3d 742, 752 (3d Cir. 2019)(quoting Palardy v. Township of

Millburn, 906 F.3d 76, 80-81 (3d Cir. 2018), cert. denied, No.

18-830, 139 S. Ct. 2011, 204 L. Ed.2d 215 (May 13, 2019) and

                                   11
     Case 2:20-cv-01410-JCJ Document 29 Filed 07/29/21 Page 12 of 25



Thomas v. Indep. Twp., 463 F.3d 285, 296 (3d Cir. 2006)).          It is

of course axiomatic that "a defendant in a civil rights action

must have personal involvement in the alleged wrongs" and that

personal involvement can be shown through evidence "of

participation or actual knowledge and acquiescence." Thomas v.

Tice, 948 F.3d 133, 144 (3d Cir. 2020); Jones v. Kirchenbauer,

No. 21-1123, 2021 U.S. App. LEXIS 17486 at *5 (3d Cir. June 11,

2921); Rode v. Dellarciprete, 845 F.2d 1195, 1207 (3d Cir.

1988).

     1.   Defendant Darryl Bradley

     Applying these legal precepts to the matter at bar,

Defendants first seek the entry of summary judgment in favor of

Darryl Bradley who Plaintiff alleged on June 7, 2019 had

threatened him with charges if he did not withdraw his

grievances and who allegedly never answered the grievance

Plaintiff filed on June 6, 2019.        The complaint avers that

because Plaintiff did not withdraw the grievances, he received a

misconduct report charging him with the possession of MDMA that

same day.   (Compl., ¶s 22, 23, 42, 52).

     In his deposition, Plaintiff clarified that his claim

against "Deputy Superintendent Bradley, who is in charge of

security" is premised upon his belief that he conspired with

Defendants Kayden, Webster, Mejias and Lahr, who filed the

misconduct for the MDMA as it was filed "directly after" he had

                                   12
      Case 2:20-cv-01410-JCJ Document 29 Filed 07/29/21 Page 13 of 25



this conversation with Bradley.       Plaintiff also believes that

Bradley “sent a substance that he says was recovered from

[plaintiff] to the state police and those were where the charges

were stemmed from … so that was the substance that was recovered

on May 25th.”     (Pl’s Dep., attached as Exhibit “A” to Def’s

Motion for Summary Judgment, pp. 32, 46-47).         Although Plaintiff

testified that several other inmates witnessed/overheard his

conversation with Bradley and could vouch for him, he has not

provided any evidence other than his own deposition testimony to

support these allegations.

     Defendant Bradley, for his part, has provided a signed and

sworn declaration in which he states that he is the Deputy

Superintendent for Internal Security at SCI Phoenix and SCI

Chester and that in those roles, he oversees the internal

security departments which includes internal investigations.

After reviewing the files on Plaintiff, Bradley attested that on

May 25, 2019, Plaintiff was escorted back to his cell where

Defendants Hunter and McLean and Alexander Martinez were

present, that K2 (synthetic marijuana) was found in the cell

which Plaintiff attempted to destroy by flushing it, and that

the three officers prevented him from doing so by “assist[ing]

him to the ground and restrain[ing] him.”        (Exhibit "B" to Def's

Motion for Summary Judgment, ¶s 1, 3, 4(a) – (f)).          Defendant

Bradley’s Declaration further states that Plaintiff has been

                                    13
     Case 2:20-cv-01410-JCJ Document 29 Filed 07/29/21 Page 14 of 25



criminally charged for possession of the K2, that Plaintiff

filed a grievance against the officers for abuse which was

subsequently investigated and found unsubstantiated and that he

"never informed Lahr, Mejias, Kayden and Webster that Plaintiff

had filed any grievances or complained about any allegations of

abuse."   (Exhibit "B" to Def's Motion for Summary Judgment, ¶s

4(h), (i), (j), (m)).

     Finally, in addition to attaching copies of the

investigation into Plaintiff’s abuse complaint conducted by Lt.

John Everding, Defendant Bradley’s Declaration attests that on

June 7, 2019 another search of Plaintiff’s property in the

Restricted Housing Unit (“RHU”) was conducted by Officers Lahr,

Mejias, Kayden and Webster during which Officer Lahr’s K-9 (dog)

alerted and the illegal drug MDMA was found on a yellow piece of

paper in Plaintiff’s possession.        As a result of this finding,

misconduct proceedings were initiated against Plaintiff by

Defendant Officer Kayden.     (Exhibit “B,” ¶s (k), (l), (n)).

Bradley stated that he had no involvement in initiating these

misconduct proceedings.    (Exhibit “B,” ¶ (o)).

     In view of the lack of evidentiary support for Plaintiff’s

version of events, we must agree that Defendant Bradley is

entitled to the entry of judgment in his favor at this time.           To

be sure, while Plaintiff may have sufficiently alleged a cause

of action against Bradley, the onus is now upon him to provide

                                   14
     Case 2:20-cv-01410-JCJ Document 29 Filed 07/29/21 Page 15 of 25



concrete evidence of the truth of the averments contained in his

complaint and a showing that Bradley himself participated in a

pattern of retaliatory conduct against Plaintiff for filing a

grievance or that he actually knew that Plaintiff was being

retaliated against by the other defendants or acquiesced in

their retaliatory actions.     Plaintiff has not provided the

necessary evidence and accordingly, the motion for summary

judgment shall be granted with respect to Darryl Bradley.

     2.   Defendants Kayden, Mejias, Lahr and Webster

     Defendants next seek the grant of summary judgment in favor

of Defendants Richard Kayden, Jose Mejias, Matthew Lahr and

Francis Webster for the reason that Plaintiff can show no

evidence that they were aware of his grievances as is necessary

to make out a cause of action for unlawful retaliation.

     Evidence of knowledge of the filing of grievances by an

inmate with prison administrators does indeed appear to be a

necessary precondition to successful prosecution of a

retaliation claim.   See, Booth v. King, No. 06-1552, 228 Fed.

Appx. 167, 172, 2007 U.S. App. LEXIS 8327 (3d Cir. 2007)

(affirming grant of summary judgment where plaintiff failed to

provide any evidence that the parties responsible for searching

his cell, confiscating his property and approving the

disciplinary sanction against him had any knowledge of the

grievances he filed with prison administrators or that the

                                   15
     Case 2:20-cv-01410-JCJ Document 29 Filed 07/29/21 Page 16 of 25



administrators directed the search and seizure or had any

knowledge that it had occurred).        See also: McKinney v. Perez,

2019 U.S. Dist. LEXIS 83123 at *8 - *9 (D.N.J. May 5, 2019)(mere

allegations that Plaintiff “had words” with Defendants about his

medical treatment and “immediately filed a grievance after he

got back to the unit” held insufficient to establish the

necessary causal link between Plaintiff’s protected behavior and

the alleged retaliatory act).

     However, it has been said that in some cases “the requisite

causal connection can be demonstrated by ‘(1) an unusually

suggestive temporal proximity between the protected activity and

the allegedly retaliatory action, or (2) a pattern of antagonism

coupled with timing to establish a causal link.’”         Obiegbu v.

Werlinger, No. 13-1662, 581 Fed. Appx. 119, 122, 2014 U.S. Dist.

LEXIS 17308, 2014 WL 4401647 (3d Cir. Sept. 8, 2014)(quoting

Lauren W. ex rel. Jean W. v. DeFlaminis, 480 F.3d 259, 267 (3d

Cir. 2007)). But “even if timing alone could ever be sufficient

to establish a causal link, the timing of the alleged

retaliatory action must be unusually suggestive of retaliatory

motive before a causal link will be inferred.”        Estate of

Marasco, 318 F.3d 497, 512 (3d Cir. 2003).

    In this case, Plaintiff asserts that on June 7, 2019

Defendant Bradley went to his cell door and told him that if he

didn’t withdraw his grievances, he would “have him charged.”

                                   16
     Case 2:20-cv-01410-JCJ Document 29 Filed 07/29/21 Page 17 of 25



(Compl., ¶ 23).   Plaintiff refused to do so and “on that same

day,” he “received a misconduct report alleging “that a security

team consisting of CO Kayden, CO Mejias, CO Webster, and K-9

Sergeant Lahr discovered ‘MDMA’ in his property.” (Compl., ¶s

23, 43).   The Complaint further avers that as of June 7th,

Plaintiff “had not had access to his property for 68 days” as

“it had been stored in the medical triage unit on A-unit since

April 1, 2019 and had been searched twice prior to this incident

and inventoried by CO Snyder.”     (Compl., ¶ 43).

     A copy of the misconduct report dated June 7, 2019 is

attached to the Declaration of Joseph Yodis (Exhibit “C” to

Def’s Motion for Summary Judgment) and it does indeed bear out

Plaintiff’s allegations that his property was searched on that

date where it was stored in the Property Room on A-Unit.          The

report states that Officers Kayden, Webster, Mejias and K-9 Sgt.

Lahr conducted the search at approximately 11:50 a.m., that the

canine alerted to Mr. Simms’ property and that a yellow

page/letter containing a white powdery substance was discovered

which then tested positive for MDMA using a rapid scan system

itemizer (ION SCAN).

     Plaintiff testified in his deposition that he has never

spoken with Mejias, Lahr or Webster, and that Officer Kayden

told him that he doesn’t remember being present during this

search.    (Exhibit “A,” pp. 48-49).    Because Officer Mejias is

                                   17
     Case 2:20-cv-01410-JCJ Document 29 Filed 07/29/21 Page 18 of 25



the lead witness against Plaintiff in the proceeding against him

that Bradley initiated four days after threatening to charge him

if he didn’t withdraw his grievances, Plaintiff admitted that he

can only speculate and assume that these officers conspired with

Bradley - he doesn’t “know for a fact” that these officers knew

that he had filed grievances. (Exhibit “A,” pp. 48-50).          In

addition, Bradley attested in his Declaration that he “never

informed Lahr, Mejias, Kayden, and Webster that Plaintiff had

filed any grievances or complained about any allegations of

abuse.”   (Exhibit “B,” ¶ 4(m)).

     While all of this militates in favor of granting summary

judgment in favor of these defendants, we note that no evidence

from any of these four defendants themselves has been provided.

It may be well and good that Defendant Bradley did not inform

them that Plaintiff had filed grievances, but this does not end

the matter.   Indeed, it is entirely plausible that these

officers may very well have learned through other channels and

other individuals that Plaintiff was endeavoring to obtain

relief for what he believed were violations of his

constitutional rights through the prison grievance procedure.

Further, we find the timing of Defendant Bradley’s alleged

appearance at Plaintiff’s cell door and the search of his

property and receipt of the misconduct for the MDMA possession

to be quite suspicious, given that there were hours at most

                                   18
     Case 2:20-cv-01410-JCJ Document 29 Filed 07/29/21 Page 19 of 25



between the two events and that Plaintiff was not and had not

for some time been in possession of the property which was

searched.   Again, at summary judgment the moving party bears the

initial burden of demonstrating that there is no genuine issue

of material fact and that the movant is entitled to judgment as

a matter of law.   Fed. R. Civ. P. 56(a). It is only once a

properly supported motion is made that the burden shifts to the

non-moving party who must then set forth specific facts showing

that there is a genuine issue for trial.       Anderson v. Liberty

Lobby, Inc., 477 U.S. 242, 250, 106 S. Ct. 2502, 91 L. Ed.2d 202

(1986); Noble v. City of Camden, 112 F. Supp. 3d 208, 219 (D.

N.J. 2015).   And, in reviewing summary judgment motions, the

court is required to examine the evidence in the light most

favorable to the non-movant resolving all reasonable inferences

in favor of that party.    Applying these well-settled principles

and, mindful that Plaintiff is an incarcerated individual

proceeding pro se, we find that genuine issues of material fact

still exist as to whether Defendants Kayden, Mejias, Webster and

Lahr knew that Plaintiff had filed grievances when they

conducted the search of his property and/or that Plaintiff’s

grievances were the impetus for the search and his subsequent

receipt of a misconduct. Accordingly, the Defendants’ motion is

denied as to Plaintiff’s claims against these four officers.



                                   19
     Case 2:20-cv-01410-JCJ Document 29 Filed 07/29/21 Page 20 of 25



     3.   Defendant Joseph Yodis

     Plaintiff has similarly claimed that Hearing Officer Yodis

retaliated against him for exercising his right to seek redress

from the prison by using prison grievance procedures by finding

him guilty of misconduct and sentencing him to an additional 30

days of disciplinary confinement.       Summary judgment is now being

sought as to this Defendant for the reason that he would have

found Plaintiff guilty even if he had not filed grievances.

     Again, "[a] prisoner alleging that prison officials have

retaliated against him for exercising his constitutional rights

must prove that: (1) the conduct in which he was engaged was

constitutionally protected; (2) he suffered 'adverse action' at

the hands of prison officials; and (3) his constitutionally-

protected conduct was a substantial or motivating factor in the

decision to discipline him."     Carter v. McGrady, 292 F.3d 152,

157-158(3d Cir. 2002)(citing Mount Healthy Bd. of Educ. v.

Doyle, 129 U.S. 274, 287, 97 S. Ct. 568, 50 L. Ed.2d 471 (1977)

and Rauser v. Horn, 241 F.3d 330, 333 (3d Cir. 2001)).          "Once a

prisoner has made his prima facie case, the burden shifts to the

defendant to prove by a preponderance of the evidence that it

'would have made the same decision absent the protected conduct

for reasons reasonably related to penological interest.'"          Id,

at 158.   On this point, courts "evaluate 'the quantum of

evidence' of the misconduct to determine whether the prison

                                   20
     Case 2:20-cv-01410-JCJ Document 29 Filed 07/29/21 Page 21 of 25



officials' decision to discipline an inmate for his violations

of prison policy was within the broad discretion we must afford

them."    Rivera v. McCoy, No. 17-3202, 729 Fed. Appx. 142, 144,

2018 U.S. App. LEXIS 7503, 2018 WL 1468352 (3d Cir. Mar. 26,

2018)(quoting Watson v. Rozum, 834 F.3d 417, 426 (3d Cir.

2016)).    "[M]ost prisoners' retaliation claims will fail if the

misconduct charges are supported by the evidence." Id, (quoting

Watson, at 425).

     In support of the instant motion, Defendant Yodis has

provided his sworn declaration in which he attests that is a 23

year-employee of the Pennsylvania Department of Corrections, he

is the Hearing Examiner for SCI Phoenix, and that a hearing was

held on the misconduct charge (No. D257142) filed against

Plaintiff by CO Kayden for possession of MDMA on June 10, 2019.

Plaintiff was allowed to give his version of events, which he

did in a written version, but Defendant Yodis attests that he

nevertheless found him guilty "because there was a preponderance

of evidence that existed that he had committed the charges and I

relied on the Rapid Scan System Itemizer (Ion Scan) and the

photos."    (Exhibit "C" to Def's Motion for Summary Judgment, ¶

4(f)).    Mr. Yodis further declared:

     "The fact he had filed grievances did not play a part in my
     decision to find him guilty. I declare under penalty of
     perjury that the foregoing facts are true and correct to
     the best of my knowledge."


                                   21
     Case 2:20-cv-01410-JCJ Document 29 Filed 07/29/21 Page 22 of 25



Exhibit "C," ¶ 4(g).

     Plaintiff has produced no evidence to rebut this

declaration and we therefore find that sufficient evidence

exists to substantiate the charge that MDMA was indeed found in

Plaintiff's property and that this was the basis upon which he

was found guilty of misconduct.      Insofar as keeping illegal

drugs out of prisons is indeed a valid penological interest,

summary judgment is appropriately entered in favor of Defendant

Yodis.

     4.   Defendants Tammy Ferguson and Andretta Golden.

     Defendants next seek the entry of judgment in favor of

Defendants Tammy Ferguson and Andretta Golden, who are the

Prison Superintendent and Unit Manager of A Block, respectively,

on several grounds.    First, Defendants submit that neither

Golden nor Ferguson had any personal involvement in Plaintiff

having been placed in the Restricted Housing Unit or in his

having been deprived of showers and exercise.        Second, they

allege that Plaintiff in fact received due process for his

misconduct; and third, as to the constitutional claim which

arises out of his cell placement, neither a non-tinted cell

window nor access to television are necessities of life.

     To reiterate, "a defendant in a civil rights action must

have personal involvement in the alleged wrongs" which may be

shown through evidence "of participation or actual knowledge and

                                   22
     Case 2:20-cv-01410-JCJ Document 29 Filed 07/29/21 Page 23 of 25



acquiescence." Jones v. Kirchenbauer, supra; Gerhold v. Wetzel,

No. 20-3398, 2021 U.S. App. LEXIS 15721 at *5, 2021 WL 2135950

(3d Cir. May 26, 2021)(both citing Rode v. Dellarciprete, 845

F.2d 1195, 1207 (3d Cir. 1988).      Furthermore, "[t]o prevail

against prison officials on a claim that an inmate's conditions

of confinement violated the Eight Amendment, the inmate must

meet two requirements: (1) the deprivation alleged must be

'objectively, sufficiently serious,' and (2) the 'prison

official must have a sufficiently culpable state of mind.'"

Thomas v. Tice, 948 F.3d at 138 (quoting Farmer v. Brennan, 511

U.S. 825, 834, 114 S. Ct. 1970, 128 L. Ed.2d 811 (1994)).          In

considering whether conditions of confinement violated the

Eighth Amendment, courts must remember that "the Constitution

does not mandate comfortable prisons, and prisons which house

persons convicted of serious crimes, cannot be free of

discomfort."   Id, at 138-139 (quoting Rhodes v. Chapman, 452

U.S. 337, 349, 101 S. Ct. 2392, 69 L. Ed.2d 59 (1981)).          Thus,

"[t]he first element is satisfied when an inmate is deprived of

the 'minimal civilized measure of life's necessities,' and

"[t]he second element is satisfied when an inmate shows that

prison officials acted with deliberate indifference to the

inmate's health or safety or conditions of confinement that

violated the inmate's constitutional rights.'"        Id (quoting



                                   23
     Case 2:20-cv-01410-JCJ Document 29 Filed 07/29/21 Page 24 of 25



Wilson v. Seiter, 501 U.S. 294, 299, 111 S. Ct. 2321, 115 L.

Ed.2d 271 (1971)).

     The gravamen of Plaintiff's claims against both Ferguson

and Golden is that he submitted Request to Staff Member forms

and reported the abuse and retaliation which he was suffering at

the hands of the other defendants to Defendant Golden but

neither she nor Superintendent Ferguson ever responded or took

any action to ameliorate his complaints, despite having been

"made aware" of them.    In doing nothing, Plaintiff contends that

they "subjected" him "to cell conditions that impose atypical

and significant hardship … in relation to ordinary conditions of

prison life in the RHU without proper due process…"         (Compl., ¶s

17, 19, 37, 48).

     Here, the cell conditions of which Plaintiff complains --

not being able to shower for an extended period or exercise when

he wanted to, not being able to see out of a window or see the

television or clock, are undoubtedly unpleasant but do not rise

to the level of a deprivation of the 'minimal civilized measure

of life's necessities' which is required to reach the dimension

of unconstitutionality under the Eighth Amendment.         And, while

Golden and Ferguson are charged with doing nothing to alleviate

Plaintiff's discomforts, there is no evidence whatsoever that

they were personally involved in his placement in the so-called

sensory deprivation cell in the RHU or in denying him his shower

                                   24
       Case 2:20-cv-01410-JCJ Document 29 Filed 07/29/21 Page 25 of 25



and exercise privileges.      (See, Pl's Dep., Exhibit "A," pp. 43-

46).    Hence under the above-referenced authority, we conclude

that summary judgment is properly now entered in favor of these

two defendants as well.

                                Conclusion

       For all of the reasons set forth above, Defendants' motion

for summary judgment is granted in part and judgment is entered

in favor of Defendants Martinez, Bradley, Ferguson, Yodis and

Golden as a matter of law on all of the plaintiff's claims

against them and in favor of all of the Defendants in their

official capacities.      The motion is otherwise denied with

respect to Defendants Mejias, Webster, Kayden, and Lahr.

       An Order follows.




                                     25
